Citation Nr: 1520293	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-21 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.


This matter comes before the Board of Veterans Appeals (the Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the increased rating.


FINDING OF FACT

The Veteran has notified the Board that he wishes to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the course of the appeal, the RO issued an October 2014 rating decision awarding an increased rating of 50 percent for the Veteran's PTSD.  In February 5, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that the rating decision satisfied his appeal as to all issues and that he wished to withdraw his appeal.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


